Name: Council Regulation (EC) No 711/97 of 22 April 1997 amending, for the second time, Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 24. 4 . 97 EN Official Journal of the European Communities No L 106/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 711/97 of 22 April 1997 amending, for the second time, Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished should be subject to allocation among Member States so that this fishery is properly monitored ; Whereas Regulation (EC) No 390/97 should therefore be amended accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas, pursuant to the terms of Article 8 (4) of Regula ­ tion (EEC) No 3760/92, it is incumbent on the Council to establish the total allowable catches (TACs) by fishery or group of fisheries; Whereas Regulation (EC) No 390/97 (2) fixes , for certain fish stocks and groups of fish stocks, the TACs for 1997 and certain conditions under which they may be fished; Whereas, in order to prevent overfishing, the Community fishery for Atlanto-Scandinavian herring in areas I and II HAS ADOPTED THIS REGULATION: Article 1 The table in the Annex to this Regulation shall replace the first table in Annex I to Regulation (EC) No 390/97. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1997. For the Council The President J. VAN AARTSEN (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ No L 66, 6 . 3 . 1997, p . 1 . Regulation as amended by Regu ­ lation (EC) No 551 /97 (OJ No L 85, 27. 3 . 1997, p . 6). No L 106/2 EN Official Journal of the European Communities 24 . 4. 97 ANNEX Zone: I , IISpecies: Herring Clupea harengus BelgiÃ «/Belgique 50 n Danmark 45 500 (') O Deutschland 7 500 (') Ã Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 50 (') France 1 500 C ) (4) Ireland 12 000 (') O Italia Luxembourg Nederland 17 670 (')(*) Ã sterreich Portugal 150 (') Suomi/Finland 700 (') Sverige 18 980 (')O (9) United Kingdom 25 800 (')H EC 130 000 (') TAC 1 500 000 (') (') Member States must inform the Commission every Tuesday of their landings the preceding week . (2) Of which no more than 5 450 tonnes may be fished in Faeroese waters and no more than 17 470 tonnes in Norwe ­ gian waters and in the fishing zone around Jan Mayen , but no more than 13 100 tonnes in the Norwegian EEZ . ( 3) Of which no more than 220 tonnes may be fished in Faeroese waters and no more than 700 tonnes in Norwegian waters and in the fishing zone around Jan Mayen , but no more than 520 tonnes in the Norwegian EEZ. (4) Of which no more than 90 tonnes may be fished in Faeroese waters and no more than 290 tonnes in Norwegian waters and in the fishing zone around Jan Mayen , but no more than 220 tonnes in the Norwegian EEZ. 0 Of which no more than 1 060 tonnes may be fished in Faeroese waters and no more than 3 400 tonnes in Norwe ­ gian waters and in the fishing zone around Jan Mayen , but no more than 2 550 tonnes in the Norwegian EEZ. ( 6) Of which no more than 1 490 tonnes may be fished in Faeroese waters and no more than 4 760 tonnes in Norwe ­ gian waters and in the fishing zone around Jan Mayen , but no more than 3 570 tonnes in the Norwegian EEZ. Of which no more than 1 350 tonnes may be fished in Faeroese waters and no more than 4 300 tonnes in Norwe ­ gian waters and in the fishing zone around Jan Mayen, but no more than 3 230 tonnes in the Norwegian EEZ. (8) Of which no more than 2 840 tonnes may be fished in Faeroese waters and no more than 9 080 tonnes in Norwe ­ gian waters and in the fishing zone around Jan Mayen , but no more than 6 810 tonnes in the Norwegian EEZ. (9) Fishing of this stock is not allowed in Community waters .